                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 20-cv-04594-SVK
                                   8                     Plaintiff,
                                                                                              ORDER DISMISSING CASE
                                   9              v.

                                  10     TERRY REMITZ,
                                  11                     Defendant.

                                  12          Plaintiff filed his notice of settlement on January 18, 2021. Dkt. 14. The Court ordered
Northern District of California
 United States District Court




                                  13   that the dismissal be filed by March 16, 2021, and if a dismissal was not filed, the Parties were to
                                  14   appear on March 23, 2021 to show cause as to why the case should not be dismissed. Dkt. 15. On
                                  15   March 16, the Plaintiff represented to the Court that “the Parties have finalized the agreement and
                                  16   are in the process of collecting the signatures and consummating the terms.” Dkt. 16. The Parties
                                  17   then requested an additional 30 days to file the dismissal, which the Court granted, ordering that
                                  18   the dismissal be filed by April 20, 2021. Dkt. 17. On April 20, 2021, the Parties instead filed a
                                  19   stipulation to extend the date to file another 10 days to April 30, 2021, citing the same reason as
                                  20   before: additional time to collect signatures. Dkt. 19. The Court denied the Parties’ request,
                                  21   noting that “the parties have had more than 90 days to complete settlement and have offered no
                                  22   facts in support of a need for more time” and ordered the Parties to appear on April 27, 2021. Dkt.
                                  23   20. At the hearing, the Court expressed its concern to Plaintiff’s counsel regarding the parade of
                                  24   requests for extensions not supported by facts establishing good cause. Dkt. 21. The Court made
                                  25   it clear, on the record, that plaintiff’s oft used boilerplate excuse of “collecting signatures” in
                                  26   two-party actions was not sufficient. Id. In deference to counsel’s representations made on the
                                  27   record, the Court granted a modest extension to May 7, 2021 for the Parties to file a dismissal or a
                                  28   status report demonstrating good cause to further continue the hearing to May 25, 2021. Id. The
                                   1   Parties, in what is now a flagrant disregard of this Court’s orders, filed nothing by the deadline of

                                   2   May 7, 2021. Accordingly, this matter is dismissed with prejudice. The clerk will close the file.

                                   3          SO ORDERED.

                                   4   Dated: May 10, 2021

                                   5

                                   6
                                                                                                     SUSAN VAN KEULEN
                                   7                                                                 United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
